DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 52 and 55 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 13, respectively,  of  prior U.S. Patent No. US 10,684,040.  This is a statutory double patenting rejection.
Regarding claim 52, US 10,684,040 discloses:
 A forced air furnace for heating a space (C13,L1-2) , the furnace comprising: a housing having a top, bottom, front, rear, and opposite sides (C13,L3-4); a firebox in the housing having a combustion chamber adapted for receiving and burning fuel to produce heated products of combustion (C13,L5-7); and a combustion air delivery system for delivering combustion air to the combustion chamber, the combustion air delivery system (C13,L8-10)  including: a primary combustion air passage including a primary combustion air outlet in the combustion chamber for delivering primary combustion air to the combustion chamber at a primary combustion air flow rate (C13,L11-14),  a secondary combustion air passage including a secondary combustion air outlet positioned above the primary combustion air outlet in the combustion chamber for delivering secondary combustion air to the combustion chamber at a secondary combustion air flow rate (C13,L15-22), and a valve system fluidly isolated from the first combustion air passage and in fluid communication with the secondary combustion air passage, said valve system being configured for changing the secondary combustion air flow rate delivered to the combustion chamber in response to a change in combustion chamber temperature without changing the primary combustion air flow rate delivered to the combustion chamber (C13,L21-29); and a heat transfer device above the firebox including a post-combustion plenum having an inlet in fluid communication with the combustion chamber for receiving products of combustion therefrom and an exit for permitting products of combustion to exit the post-combustion plenum, the post- combustion plenum having a first side, a second side opposite the first side, and a length extending therebetween (C13,L30-37), wherein the heat transfer device includes heat transfer passaging adapted for transporting air to be heated by the post-combustion plenum, the heat transfer passaging including: a first passage portion extending lengthwise relative to the post-combustion plenum defining a flow path extending adjacent to the post-combustion plenum and configured for directing air in a direction toward the first side of the post-combustion plenum; and a second passage portion downstream from the first passage portion extending lengthwise relative to the post- combustion plenum defining a flow path extending adjacent the post-combustion plenum and configured for directing air in a direction toward the second side of the post-combustion plenum (C13,L38-53).  
Regarding claim 55, US 10,684,040 discloses:
 A forced-air furnace for heating a space (C14,L43-44) , the furnace comprising: a housing having a top, a bottom, a front, a rear, and opposite sides (C14,L45-46); a firebox in the housing having a combustion chamber adapted for receiving and burning fuel to produce heated products of combustion, the combustion chamber having a front face adjacent the front of the housing, a rear face opposite the front face, a top face above said rear face, a bottom face below said front face and said rear face, opposite side faces extending from the top face to the bottom face and from the front face to the rear face, and an exit adjacent the front face permitting heated products of combustion to exit the combustion chamber; a combustion air delivery system for delivering combustion air to the combustion chamber (C14,L47-57), the combustion air delivery system including: a primary combustion air passage including a primary combustion air outlet in the combustion chamber for delivering primary combustion air to the combustion chamber at a primary combustion air flow rate (C14,L58-64), and a secondary combustion air passage including a secondary combustion air outlet positioned above the primary combustion air outlet in the combustion chamber for delivering secondary combustion air to the combustion chamber at a secondary combustion air flow rate (C14,L65-C15,L3); and a heat transfer device above the firebox including: a post-combustion plenum having an inlet at an upstream end in fluid communication with the combustion chamber exit for receiving heated products of combustion from the combustion chamber and an outlet at a downstream end for permitting products of combustion to exit the post-combustion plenum, the post-combustion plenum having a thermally conductive top wall extending from the upstream end to the downstream end (C15,L4-16), and opposite thermally conductive side walls extending downward from the top wall and from the upstream end to the downstream end, and heat transfer passaging extending outside the post- combustion plenum adapted for transporting fluid past the post- combustion plenum, said heat transfer passaging including: first passage portions extending adjacent the opposite thermally conductive side walls of the post combustion plenum, thereby heating fluid passing through the first passage portions, and a second passage portion downstream from the first passage portions extending adjacent the thermally conductive top wall of the post-combustion plenum, thereby heating the fluid passing through the second passage portion (C15,L17-30).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52, 42-49, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lamppa et al. (US 4,832,000), Siemer (US 5,014,680), and Bonvinci (US 4,018,209).
Regarding claim 52, Lamppa (L) discloses  forced air furnace for heating a space (10,Figure 1-2) , the furnace comprising: a housing  having a top, bottom, front, rear, and opposite sides (13,19,12,24,11,46); a firebox  in the housing having a combustion chamber 21, 29 adapted for receiving and burning fuel to produce heated products of combustion; and a combustion air delivery system for delivering combustion air to the combustion chamber, the combustion air delivery system (53,54,80, Figures5-7)  including: a primary combustion air passage (80) including a primary combustion air outlet (50,51) in the combustion chamber for delivering primary combustion air to the combustion chamber at a primary combustion air flow rate,  a secondary combustion air passage  (53,54) including a secondary combustion air outlet positioned above the primary combustion air outlet (59,60) in the combustion chamber for delivering secondary combustion air to the combustion chamber at a secondary combustion air flow rate, and a valve system (23, C5,L28-34) fluidly isolated from the first combustion air passage, and in fluid communication with the secondary combustion air passage,  but not that said valve system being configured for changing the secondary combustion air flow rate delivered to the combustion chamber in response to a change in combustion chamber temperature without changing the primary combustion air flow rate delivered to the combustion chamber; and a heat transfer device above the firebox including a post-combustion plenum having an inlet in fluid communication with the combustion chamber for receiving products of combustion therefrom and an exit for permitting products of combustion to exit the post-combustion plenum, the post- combustion plenum having a first side, a second side opposite the first side, and a length extending therebetween, wherein the heat transfer device includes heat transfer passaging adapted for transporting air to be heated by the post-combustion plenum, the heat transfer passaging including: a first passage portion extending lengthwise relative to the post-combustion plenum defining a flow path extending adjacent to the post-combustion plenum and configured for directing air in a direction toward the first side of the post-combustion plenum; and a second passage portion downstream from the first passage portion extending lengthwise relative to the post- combustion plenum defining a flow path extending adjacent the post-combustion plenum and configured for directing air in a direction toward the second side of the post-combustion plenum.  
However, Siemer (S) discloses a valve system (154, Figures 1 & 7) being configured for changing the secondary combustion air flow rate delivered to the combustion chamber in response to a change in combustion chamber temperature without changing the primary combustion air flow rate delivered to the combustion chamber (C15, L3-30).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to have modified Lamppa by incorporating the teachings of Siemer to provide a valve system to control the secondary combustion air passage in response to chamber in combustion chamber temperature, to allow a greater control of secondary air leading to an efficient combustion.
Additionally, Bonvicini (B) discloses a heat transfer device (50, Figure 1) above the firebox (20) including a post-combustion plenum (area surrounding 50) having an inlet in fluid communication with the combustion chamber for receiving products of combustion therefrom and an exit (@ 72) for permitting products of combustion to exit the post combustion plenum, the post-combustion plenum having a first side (front), a second side (rear) opposite the first side, and a length extending therebetween wherein the heat transfer device (50) includes heat transfer passaging (50) adapted for transporting air to be heated by the post-combustion plenum, the heat transfer passaging including a first passage portion (52) extending lengthwise relative to the post-combustion plenum defining a flow path extending adjacent to the post combustion plenum and configured for directing air in a direction toward the first side of the post-combustion plenum, and a second passage (54) portion downstream from the first passage portion, extending lengthwise relative to the post-combustion plenum defining a flow path extending adjacent the post combustion plenum and configured for directing air in a direction toward the second side of the post-combustion plenum.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this invention to have modified Lamppa by incorporating the teachings of Bonvicini to modify the heat exchange portion to have multiple passages of air for heat transfer, thus allowing most of the heat from combustion to be transferred to the air making the process highly efficient. 
Regarding claim 43, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein the valve system is configured to increase the secondary combustion air flow rate delivered to the combustion chamber in response to an increase in combustion chamber temperature (S-C15, L3-30). 
Regarding claim 44, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 43, wherein the valve system is configured to decrease the secondary combustion air flow rate delivered to the combustion chamber in response to a decrease in combustion chamber temperature (S-C15, L3-30). 
 Regarding claim 45, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein the valve system is free of an electronic control for the valve (S-Abstract, Figure 7).  
 Regarding claim 46, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein the valve system (S-154, figures 1 &7) includes a valve member (S-170) and a temperature responsive valve actuator (S-162), the valve member being movable by the temperature responsive valve actuator in response to a change in combustion chamber temperature to change the secondary combustion air flow rate delivered to the combustion chamber (S-C9, L3-40).  
 Regarding claim 47, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein the temperature responsive valve actuator comprises a bi-metal member (S-C13, L42-55- as a clarification a catalyst is applied to the strip)
 Regarding claim 48, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein the temperature responsive valve actuator (S-162) is located outside the combustion chamber (S- in 58, Figure 1) thereby indirectly sensing the combustion chamber temperature (As a clarification the exhaust temperature is indicative of the chambers actual temperature).  
 Regarding claim 49, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein the valve system comprises a valve member (S-170) mounted for movement between an open position and a closed position (S-Figures 7&10, see flow arrows), and the combustion air delivery system is configured to permit air to flow to the combustion chamber via the secondary combustion air passage when the valve member is in the closed position.  
 Regarding claim 51, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein the combustion air delivery system is configured to draw secondary combustion air through the secondary combustion air passage via natural draft (S-Figure 1 @26).
 Regarding claim 53, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein the heat transfer passaging includes a third passage (B-71, Figures 1-2) portion at the first side of the post-combustion chamber, the third passage portion being in fluid communication with and downstream from the first passage portion and in fluid communication with and upstream from the second passage portion.  
 Regarding claim 54, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, wherein: said first side comprises a front side; said second side comprises a rear side; the post-combustion plenum has six sides including a top side, a bottom side, a left side, a right side, said front side, and said rear side; and the heat transfer passaging extends across substantially all of at least two of said six sides of the post-combustion plenum (L-70, Figures 1-2).  
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lamppa et al. (US 4,832,000), Siemer (US 5,014,680), Convince (US 4,018,209), and Spaulding (US 4,213,404).
 Regarding claim 50, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 52, but not that the combustion air delivery system is configured to independently control the primary and secondary combustion air flow rates delivered to the combustion chamber.  
However, Spaulding discloses the furnace (Abstract) wherein the combustion air delivery system is configured to independently control the primary and secondary combustion air flow rates delivered to the combustion chamber (C4, L40-45, Figure 1).  
It would have been obvious to one ordinary skill in the art prior to the effective filing date of this invention to have modified Lamppa by incorporating the teachings of Siemer and Spaulding to add an additional valve to control primary air delivery, allowing greater control of air delivery leading to an efficient combustion.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Lamppa et al. (US 4,832,000) and Bonvinci (US 4,018,209).
Regarding claim 55, Lamppa (L) discloses  forced air furnace for heating a space (10,Figure 1-2) , the furnace comprising: a housing  having a top, bottom, front, rear, and opposite sides (13,19,12,24,11,46) ; a firebox (29) in the housing having a combustion chamber adapted for receiving and burning fuel to produce heated products of combustion; the combustion chamber having a front face adjacent the front of the housing, a rear face opposite the front face, a top face above said rear face, a bottom face below said front face and said rear face, opposite side faces extending from the top face to the bottom face and from the front face to the rear face, and an exit adjacent the front face permitting heated products of combustion to exit the combustion chamber (Figures 1-3), and a combustion air delivery system for delivering combustion air to the combustion chamber, the combustion air delivery system (53,54,80, Figures 5-7)  including: a primary combustion air passage (80) including a primary combustion air outlet (50,51) in the combustion chamber for delivering primary combustion air to the combustion chamber at a primary combustion air flow rate,  and a secondary combustion air passage  (53,54) including a secondary combustion air outlet positioned above the primary combustion air outlet (59,60) in the combustion chamber for delivering secondary combustion air to the combustion chamber at a secondary combustion air flow rate, but not a post-combustion plenum having an inlet at an upstream end in fluid communication with the combustion chamber exit for receiving heated products of combustion from the combustion chamber and an outlet at a downstream end for permitting products of combustion to exit the post-combustion plenum, the post-combustion plenum having a thermally conductive top wall extending from the upstream end to the downstream end, and opposite thermally conductive side walls extending downward from the top wall and from the upstream end to the downstream end, and heat transfer passaging extending outside the post- combustion plenum adapted for transporting fluid past the post- combustion plenum, said heat transfer passaging including: first passage portions extending adjacent the opposite thermally conductive side walls of the post combustion plenum, thereby heating fluid passing through the first passage portions, and a second passage portion downstream from the first passage portions extending adjacent the thermally conductive top wall of the post-combustion plenum, thereby heating the fluid passing through the second passage portion.  
 However,  Bonvicini (B) discloses a heat transfer device (50, Figure 1) above the firebox (20) including a post-combustion plenum having an inlet at an upstream end in fluid communication with the combustion chamber exit (@ 72)  for receiving heated products of combustion from the combustion chamber and an outlet at a downstream end for permitting products of combustion to exit the post-combustion plenum, the post-combustion plenum having a thermally conductive top wall (45)    extending from the upstream end to the downstream end, and opposite thermally conductive side walls extending downward from the top wall and from the upstream end to the downstream end, and heat transfer (50)  passaging extending outside the post- combustion plenum adapted for transporting fluid past the post- combustion plenum, said heat transfer passaging including: first passage portions (52)  extending adjacent the opposite thermally conductive side walls of the post combustion plenum, thereby heating fluid passing through the first passage portions, and a second passage portion (54)  downstream from the first passage portions extending adjacent the thermally conductive top wall of the post-combustion plenum, thereby heating the fluid passing through the second passage portion.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of this invention to have modified Lamppa by incorporating the teachings of Bonvicini to modify the heat exchange portion to have multiple passages of air for heat transfer, thus allowing most of the heat from combustion to be transferred to the air making the process highly efficient.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Lamppa et al. (US 4,832,000), Bonvinci (US 4,018,209), and Wells et al.  (US 2009/0151711).
Regarding claim 56, Lamppa, as modified, discloses the forced-air furnace as set forth in 55, but not wherein said first passage portions extend adjacent the opposite thermally conductive side walls of the post-combustion plenum from an upstream end adjacent the downstream end of the post-combustion plenum to a downstream end adjacent the upstream end of the post-combustion plenum; and said second passage portion extends adjacent the thermally conductive top wall of the post-combustion plenum from an upstream end adjacent the upstream end of the post-combustion plenum to a downstream end adjacent the downstream end of the post-combustion plenum.  
However, Wells discloses a fireplace (Abstract) with a  first passage portions (1000, Error! Reference source not found.) extend adjacent the opposite thermally conductive side walls of the post-combustion plenum from an upstream end adjacent the downstream end of the post-combustion plenum to a downstream end adjacent the upstream end of the post-combustion plenum; and said second passage portion (2000, Error! Reference source not found.) extends adjacent the thermally conductive top wall of the post-combustion plenum from an upstream end adjacent the upstream end of the post-combustion plenum to a downstream end adjacent the downstream end of the post-combustion plenum. 
As a clarification, although Wells does not explicitly teach a first passage adjacent thermally conductive side walls, Wells states the post combustion plenum is separated from the firebox walls (Paragraph 0031). Therefore, the examiner interprets there to be a gap between sidewalls of the post combustion plenum where air can flow for heat exchange.
    PNG
    media_image1.png
    303
    606
    media_image1.png
    Greyscale

Annotated Figure A: Figure 1 from Wells US 20009/0151711
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to have modified Lamppa by incorporating the teachings of Wells to have a post combustion plenum with multiple passages, thus maximizing heat transfer area and increasing efficiency
Claims 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lamppa et al. (US 4,832,000), Bonvinci (US 4,018,209), and Davenport (US 2014/0311477).
Regarding claim 57, Lamppa, as modified, discloses the forced-air furnace as set forth in claim  55, but not that the secondary combustion air passage directs air toward the front of the combustion chamber; a first outlet of said plurality of secondary combustion air passage outlets faces the bottom face of the combustion chamber to direct air passing through the second combustion air passage downward into the combustion chamber; and a second outlet and a third outlet of said plurality of secondary combustion air passage outlets face the opposite sides faces of the combustion chamber to direct air passing through the second combustion air passage laterally into the combustion chamber.  
However,  Davenport discloses the secondary combustion air (22, Figures 1 & 7) passage directs air toward the front of the combustion chamber; a first outlet of said plurality of secondary combustion air passage outlets faces the bottom face of the combustion chamber to direct air passing through the second combustion air passage downward into the combustion chamber; and a second outlet and a third outlet (@ 22) of said plurality of secondary combustion air passage outlets face the opposite sides faces of the combustion chamber to direct air passing through the second combustion air passage laterally into the combustion chamber. 
Although Davenport does not teach the second outlet and the third outlets face the opposite side faces of the combustion chamber, it would have been an obvious matter of design choice to orient the outlets to face the opposite sides of the combustion chamber, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 58, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 57, wherein the secondary combustion air passage is in fluid communication with a valve system configured for changing the secondary combustion air flow rate without changing the primary combustion air flow rate (Figure 7, [0035, 0049, 0072]).
Regarding claim 59, Lamppa, as modified, discloses the forced-air furnace as set forth in claim 58, wherein the valve system changes the secondary combustion air flow rate in response to a change in combustion chamber temperature (Figure 7, [0035, 0049, 0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762